20-1120-pr
     Mattison v. C. Bushey-Calley


                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                            SUMMARY ORDER

     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS
     PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A
     SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
     MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
     (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY
     COUNSEL.

 1         At a stated term of the United States Court of Appeals for the Second Circuit,
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
 3   City of New York, on the 23rd day of June, two thousand twenty-two.
 4
 5          PRESENT: GUIDO CALABRESI,
 6                           RAYMOND J. LOHIER, JR.,
 7                           RICHARD J. SULLIVAN,
 8                                   Circuit Judges.
 9          ------------------------------------------------------------------
10          ERNEST MATTISON,
11
12                          Plaintiff-Appellant,
13
14                    v.                                                         No. 20-1120-pr
15
16          C. BUSHEY-CALLEY, MEDICAL
17          PROVIDER/NURSE PRACTIONER, CLINTON
18          CORRECTIONAL FACILITY, FKA KATIE
19          CALLEY, DR. V. JOHNSON, CLINTON
20          CORRECTIONAL FACILITY, W. DAWSON,
21          ASSISTANT DENTAL DIRECTOR, E. MARRA,
 1            REGIONAL DENTAL DIRECTOR,
 2
 3                             Defendants-Appellees. ∗
 4            ------------------------------------------------------------------
 5            FOR PLAINTIFF-APPELLANT:                                  Ernest Mattison, pro se,
 6                                                                      Fallsburg, NY
 7
 8            FOR DEFENDANTS-APPELLEES:                            Beezly J. Kiernan, Assistant
 9                                                                 Solicitor General, Barbara D.
10                                                                 Underwood, Solicitor General,
11                                                                 Andrea Oser, Deputy Solicitor
12                                                                 General, for Letitia James,
13                                                                 Attorney General, State of
14                                                                 New York, Albany, NY

15            Appeal from a judgment of the United States District Court for the

16   Northern District of New York (Thomas J. McAvoy, Judge; Andrew T. Baxter,

17   Magistrate Judge).

18            UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

19   AND DECREED that the judgment of the District Court is AFFIRMED.

20            Ernest Mattison, proceeding pro se, appeals from the March 11, 2020

21   judgment of the United States District Court for the Northern District of New

22   York (McAvoy, J.; Baxter, M.J.) granting summary judgment in favor of




     ∗
         The Clerk of Court is directed to amend the caption as set forth above.

                                                       2
 1   Defendants, who were medical and dental providers at the Clinton Correctional

 2   Facility during the period when Mattison was incarcerated there. Mattison

 3   raised Eighth Amendment claims of deliberate indifference under 42 U.S.C.

 4   § 1983. We assume the parties’ familiarity with the underlying facts and the

 5   record of prior proceedings, to which we refer only as necessary to explain our

 6   decision to affirm.

 7         We review a grant of summary judgment de novo, “resolv[ing] all

 8   ambiguities and draw[ing] all inferences against the moving party.” Garcia v.

 9   Hartford Police Dep’t, 706 F.3d 120, 126–27 (2d Cir. 2013). “Summary judgment

10   is proper only when, construing the evidence in the light most favorable to the

11   non-movant, ‘there is no genuine dispute as to any material fact . . . .’” Doninger

12   v. Niehoff, 642 F.3d 334, 344 (2d Cir. 2011) (quoting Fed. R. Civ. P. 56(a)). A

13   plaintiff’s own deposition testimony may create a genuine dispute of fact

14   precluding summary judgment unless the district court determines that there are

15   “inescapable and unequivocal” inconsistencies in the plaintiff’s testimony;

16   otherwise, the court “generally should not . . . assess the credibility” of an affiant

17   or witness, including the plaintiff. Bentley v. AutoZoners, LLC, 935 F.3d 76, 86


                                               3
 1   (2d Cir. 2019) (quotation marks omitted).

 2         Establishing deliberate indifference under the Eighth Amendment

 3   involves an objective and a subjective showing. Objectively, the prisoner must

 4   be “actually deprived of adequate medical care,” and that deprivation must be

 5   “sufficiently serious.” Salahuddin v. Goord, 467 F.3d 263, 279–80 (2d Cir. 2006).

 6   If the challenged action is a temporary delay in treatment, we consider whether

 7   the effect of the challenged delay was sufficiently serious. See Smith v.

 8   Carpenter, 316 F.3d 178, 186 (2d Cir. 2003). Subjectively, “the charged official

 9   must act with a sufficiently culpable state of mind,” such as being “actually

10   aware of a substantial risk” of serious harm and disregarding that risk.

11   Salahuddin, 467 F.3d at 280. “[A]wareness may be proven from the very fact that

12   the risk was obvious.” Spavone v. New York State Dep’t of Corr. Servs., 719 F.3d

13   127, 138 (2d Cir. 2013) (quotation marks omitted).

14         Mattison claims that defendants V. Johnson and C. Bushey-Calley were

15   deliberately indifferent to his pain and his urological and podiatric treatment

16   needs, while defendants E. Marra and W. Dawson were deliberately indifferent

17   to his dental treatment needs. We address each claim in turn.


                                              4
 1         First, Mattison failed to show that the pain treatment he received was

 2   inadequate. Mattison was initially prescribed Percocet, but that prescription was

 3   discontinued after the medication caused severe constipation. Mattison was

 4   instead prescribed various other pain medications. While Mattison preferred

 5   Percocet because it provided more effective pain relief, in this case the switch

 6   from Percocet to other pain medications was “purely an issue of medical

 7   judgment” and “cannot form the basis of a deliberate indifference claim.”

 8   Hernandez v. Keane, 341 F.3d 137, 146–47 (2d Cir. 2003) (quotation marks

 9   omitted); see also Hill v. Curcione, 657 F.3d 116, 123 (2d Cir. 2011).

10         Next, Mattison claims the medical providers were deliberately indifferent

11   to his urological needs. We disagree. In November 2017 Mattison was promptly

12   provided adequate care once his urological condition was detected, and the

13   initial failure to detect the condition during a previous hospital examination was

14   at most negligence, which “is not enough to support an Eighth Amendment

15   violation.” Hernandez, 341 F.3d at 145–46. 1



     1Mattison also suggests that the Defendants ignored his need for urological care in
     2016. That claim fails because Mattison was promptly examined at a hospital when his
     testicular pain began in 2016, and he refused the ultrasound that was recommended as

                                               5
 1         We turn next to Mattison’s claim of inadequate dental treatment. To

 2   satisfy the objective prong of a deliberate indifference claim involving dental

 3   care, a plaintiff may show factors such as severe pain, “the deterioration of the

 4   teeth due to a lack of treatment, or the inability to engage in normal activities.”

 5   Chance v. Armstrong, 143 F.3d 698, 703 (2d Cir. 1998) (citation omitted). Here,

 6   the tooth at issue (“tooth #7”) caused chronic pain, disrupted Mattison’s ability to

 7   eat, and was eventually extracted by an oral surgeon. Assuming without

 8   deciding that Mattison satisfied the objective prong, we conclude that he failed to

 9   show that Marra had a sufficiently culpable state of mind. It is undisputed that

10   Marra and other dentists provided Mattison with dental care on multiple

11   occasions at Clinton, and Mattison has not raised a genuine dispute as to

12   whether any delay in treating tooth #7 was the result of deliberate indifference

13   rather than the product of a valid medical judgment or mere negligence. See

14   Darby v. Greenman, 14 F.4th 124, 129 (2d Cir. 2021). Similarly, because Mattison

15   has not presented evidence that Dawson, who reviewed his grievances and

16   medical records but did not examine him, was actually aware of and disregarded



     follow-up treatment.

                                               6
 1   a substantial dental risk, we affirm the District Court’s grant of summary

 2   judgment as to Dawson.

 3            We further conclude that Mattison presented insufficient admissible

 4   evidence of deliberate indifference to his podiatric needs to defeat summary

 5   judgment. Mattison had lumps on the soles of his feet that caused chronic pain,

 6   affected his daily gait, and enlarged over time. Mattison eventually received

 7   treatment, including foot surgery. According to Mattison’s testimony, treatment

 8   was delayed because Johnson and Calley initially regarded the condition as

 9   merely a symptom of his neurological disorder. While the condition may have

10   been “sufficiently serious” to satisfy the objective prong of a deliberate

11   indifference claim, Charles v. Orange Cnty., 925 F.3d 73, 86 (2d Cir. 2019); see

12   Smith, 316 F.3d at 186, we conclude that the subjective prong was not satisfied

13   because “a delay in treatment based on a bad diagnosis” “does not amount to an

14   Eighth Amendment violation,” Harrison v. Barkley, 219 F.3d 132, 139 (2d Cir.

15   2000).

16

17


                                               7
1         We have considered Mattison’s remaining arguments and conclude that

2   they are without merit. For the foregoing reasons, the judgment of the District

3   Court is AFFIRMED.

4                                        FOR THE COURT:
5                                        Catherine O’Hagan Wolfe, Clerk of Court




                                            8